Citation Nr: 1414910	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which found that new and material evidence had not been received to reopen a claim for entitlement to service connection for depressive disorder not otherwise specified and nervous condition.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for a mental condition due to nerves and stress as encompassing entitlement to service connection for an acquired psychiatric disability, to include major depression and schizophrenia, regardless of the precise diagnosis.

The Veteran and his father provided testimony during a videoconference hearing before the undersigned in May 2012.  A transcript of the hearing is of record.

In February 2013, the Board reopened the Veteran's claim and remanded the case for additional development.  It is again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran has contended that he has a current psychiatric disorder that began during active duty service.

The Veteran has contended that he was informed by his enlistment officer that he would be stationed close to his family, in Indiana.  However, the Veteran was stationed in Brooklyn, New York.  He has asserted that being away from home made him very anxious, and that he began having psychiatric problems during active duty, although he did not report any symptoms.  He reported that the went AWOL for several months, and that, when he went home, his mother took him to the Great Lakes Naval Base for processing of discharge, and that he continued his manic depression and was thrown in the brigg.  The Board notes that the Veteran's service personnel records are not part of the paper claims file or included in his online folders in Virtual VA or Virtual Benefits Management System (VBMS).  As these records could aid in substantiating his claim, by potentially shedding some light on the Veteran's mental state during active duty and at discharge, these records should be obtained.

The Veteran has contended that he sought psychiatric treatment in Chicago, Illinois in the year following his discharge from active duty in December 1975.  The RO has attempted to obtain these records; however, the Veteran has contended that his mental health treatment records were relocated to St. Louis, Missouri.  See January 2009 Veteran statement.  It does not appear that any other attempts have been made to locate these records.  On remand, further attempts should be made to obtain the VA medical records reflecting psychiatric treatment in 1976.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to the Board's remand instructions, the Veteran was provided a VA examination in April 2013.  The VA examiner found that there was "ample evidence" of the Veteran's use of illicit drugs and alcohol abuse since young adulthood.  In addition, she did not make any note of the Veteran's allegations that he went AWOL during active duty, or that he was arrested after or at the time of processing of discharge.  Finally, she found, essentially, that the Veteran's depression and alcohol abuse were two unrelated conditions, but that the Veteran began abusing alcohol when he was young, and that his alcohol abuse led to his depression.  The examiner provides this as a rationale for her opinion that his depression is not related to or a result of service; however, the Board concludes that further explanation is necessary for her finding that the Veteran's depression is a result of his alcohol abuse, especially in light of the medical evidence in the claims file that, even when the Veteran's alcohol dependence has been in remission, he has suffered from depression.  In addition, the examiner should provide an explanation as to why she feels that the Veteran did not have depression first, which led to his alcohol abuse.  The examiner should address the Veteran's  early diagnoses of schizophrenia and bipolar disorder.  Finally, if  the examiner should address the Veteran's contentions that he went AWOL due to anxiety in service, and that he was arrested when or soon after his discharge was being processed at the Great Lakes Naval Base, and provide an opinion as to whether this behavior was the manifestation of the onset of his mental illness.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain the Veteran's service personnel records and associate them with the claims file.  If they cannot be obtained, the appellant must be notified of this fact, and a formal finding of unavailability listing the efforts that were made to obtain them must be added to the claims file.

2.  Make another attempt to obtain VA medical records showing psychiatric treatment in 1976.  Note the Veteran's statement that his mental health medical records were transferred to St. Louis.  See January 2009 Veteran statement.  

3.  Return the Veteran's claims folder to the examiner who provided the April 2013 examination for an addendum opinion.  If this examiner is not available, provide the file to a similarly qualified examiner.  If an examination is necessary to provide the opinions requested below, schedule the Veteran for an examination.

The claims folder, including this remand and any Virtual VA or VBMS records, must be reviewed by the examiner; consideration of such should be reflected in the completed opinion or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder was caused by or is etiologically related to any incident of active duty.

In so doing, the examiner should clarify why the Veteran's depression is a result of his alcohol abuse.  The examiner should address the VA medical records reflecting that when the Veteran's alcohol dependence has been in remission, he has continued to suffer from depression.  In addition, the examiner should provide an explanation as to why she feels that the Veteran did not have depression first, which led this his alcohol abuse.  The examiner should address the Veteran's early diagnoses of schizophrenia and bipolar disorder.  Finally, if  the examiner should address the Veteran's contentions that he went AWOL due to anxiety in service, and that he was arrested when or soon after his discharge was being processed at the Great Lakes Naval Base, and provide an opinion as to whether this behavior was the manifestation of the onset of his mental illness.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


